                                          DECLARATION
       I,   James R. Rae, Task Force Officer with the Drug Enforcement Administration

(DEA), Greensboro, North Carolina, hereby state, pursuant to 28 U.S.C. S 1746, under

penalty of perjury and pursuant to the laws of the United States, that the following

information is true and correct to the best of my knowledge, information and belief:

       l.       I am   a   federal law enforcement officer within the meaning of Section2510(7)

of Title 18, United States Code, that is, an officer of the United States who is empowered

by law to conduct investigations and make arrests for offenses enumerated in Title 21,

United States Code.

       2.       I   have been a Task Force Officer with DEA since          April 2018, and am

currently assigned to the Greensboro Resident Office. I hold a bachelor's degree from the

University of North Carolina at Charlotte in Criminal Justice. I have been a sworn law

enforcement officer with the Forsyth County Sheriff s Office (FCSO) since August 2012. I

have worked in the Field Services Division          - Patrol Section and Community Policing,

Investigative Services Division - Criminal Investigation Section. Currently, I am with the

Special Investigations Division as a Task Force Officer with DEA.

       3.       I have training in detecting and investigating    crimes, as well as collecting

and preserving evidence. I have taken several advanced criminal investigation courses that

include Police Law Institute, Death Investigation, Homicide Investigations, Interview and

Interrogation, Special Victims Investigations, Statement Analysis, and Task Force Officer

Training. I have investigated cases of sexual assault, homicide, and narcotics violation

including the sale and distribution of illegal narcotics, along with other felony crimes where


                                                                                     A

      Case 1:20-cv-00950-UA-JLW Document 1-1 Filed 10/15/20 Page 1 of 7
suspects were affested, tried and convicted in district and superior court. I am a sworn law

enforcement officer and have the authority to investigate criminal offenses, seize evidence

and arrest persons responsible for committing those crimes.

       4.     Through my training and experience,      I    am familiar with the appearance,

packaging, manufacturing, sale, and distribution     of controlled substances. I am also
familiar with the persons, practices, and customs involved                 in the possession,
manufacturing, sale, and delivery of controlled substances in and around Forsyth County,

NC.

       5.     The facts set forth in this Declaration are based on my own personal

knowledge and experience, and information provided by other law enforcement officers.

       6.     This declaration is submitted in support of   a   Verified Complaint ofForfeiture

for $34,900.00 in U.S. Currency seized on May 12,2020, from Ashad Jamal STANBACK

in Winston-Salem, North Carolina. As set forth herein, there is probable cause to believe

the $34,900.00 in U.S. currency is subject to seizure and forfeiture pursuant to Title 18,

United States Code, Section 981, and Title 21, United States Code, Section 881.

       7.    On May 12,2020, Deputy B. Jones with the Forsyth County Sheriff s Office

(FCSO) Highway Interdiction Unit was monitoring traffic in a marked FCSO vehicle on

Old Hollow Road near the intersection of Phelps Circle, Winston-Salem, North Carolina.

Deputy Jones and other personnel from that unit established a surveillance point in that

area due to high amount of narcotics being transported between Forsyth County and Stokes

County.




      Case 1:20-cv-00950-UA-JLW Document 1-1 Filed 10/15/20 Page 2 of 7
       8.      At approximately l1:37 a.m., Deputy     Jones observed a white Volkswagen

CC Sport passenger vehicle pass his location at the intersection of Phelps Circle and Old

Hollow Road. When the vehicle passed, he observed the occupants attempting to conceal

their identity by not looking at the deputy and staying behind the B pillar of the vehicle.

Once the vehicle passed, Deputy Jones observed a heavily faded temporary license plate

displayed. Due    to both of those observations, Deputy        Jones entered into traffic to

investigate   further. Deputy   Jones observed the vehicle make several abrupt traffic

violations, including passing the vehicle in front ofthem in   a no passing zone, as   indicated

by a solid yellow divider line. Deputy Jones believed this was another attempt to avoid

detection by utilizing other vehicles as concealment. Deputy Jones caught up to the vehicle

and conducted a traffic stop. The vehicle pulled into the Speedway Gas Station located at

566 Old Hollow Road, Winston-Salem, North Carolina.

       9.      As Deputy Jones approached the passenger side of the vehicle he detected

the strong odor of aromatics air deodorizers commonly used to mask the odor ofnarcotics,

and observed a firearm and loaded magazine on the dashboard.      while informing the driver

of the reason for the stop, Deputy      Jones observed what appeared       to be previously-
consumed marijuana cigars in the center console, and saw the passenger attempting to

conceal a drawstring backpack beneath his legs.

       10.     The driver of the vehicle explained his erratic driving behavior was to avoid

colliding with the vehicle before him, and that he had recently been involved in   a   collision.

The driver of the vehicle was identified as J.L.




      Case 1:20-cv-00950-UA-JLW Document 1-1 Filed 10/15/20 Page 3 of 7
       I   1   Deputy Jones advised the occupants of his observations and he had probable

cause to search the vehicle based on the presence ofmarijuana. J.L. informed Deputy Jones

he was in possession of marijuana, and provided a t/a ounce plastic bag containing

marijuana from his front left pants pocket.

       12.     Deputy Jones requested J.L. and the passenger, identified as Ashad Jamal

STANBACK, to exit the vehicle.

       13.     Once Corporal C.N. McKnight with the FCSO anived on scene, Deputy

Jones conducted a probable cause search ofthe vehicle, and observed marijuana residue in

the vehicle, and numerous empty wrappers for cigar rolling papers. On the front passenger

seat was the aforementioned drawstring backpack that STANBACK was attempting to

conceal beneath his   legs. Inside the backpack was a taped-shut vacuum-sealed bag, a

loaded handgun magazine, and loose marijuana residue. The vacuum-sealed bag contained

marijuana and nine individually-wrapped, rubber-banded stacks of U.S. cunency. Inside

the center console were two zipper bags labeled, "Stoner Patch Dummies." Both packages

contained THC edible gummies.

       14.     Based on the amount of U.S. currency located, Deputy Jones requested that

STANBACK come to his patrol vehicle for questioning. STANBACK stated, "I just got

my money in there." STANBACK raised his hands, and emphasized he was not a drug

trafficker. When asked about the original position of the firearm that Deputy Jones

observed on the dashboard of the vehicle prior to the traffic stop, STANBACK stated        it

was "open carried," and continued to raise his hands and stated,   "I   promise   you." When

asked what he did for work, STANBACK replied, "What I do for work         - I do construction




      Case 1:20-cv-00950-UA-JLW Document 1-1 Filed 10/15/20 Page 4 of 7
work." Deputy Jones inquired if     he possessed any proof of payment or employment.

STANBACK stated he was on the way to buy         a car,   followed by him raising his hands and

stating, "Honestly." When asked where he was going                   to   purchase the vehicle,

STANBACK expressed his uncertainty and did now know what type of vehicle he was

going to purchase. When asked why he had packaged the U.S. currency in a vacuum-

sealed, odor-concealing bag, he advised it was a Food Lion food savor bag. STANBACK

further stated he had resealed the bag and concealed it inside of his backpack because he

"didn't want nobody to take nothing from it," and that it was his savings he kept in his

room. When asked who lived with him, STANBACK stated it was only him and                    his

mother. Deputy Jones asked about the marijuana residue inside the vacuum-sealed bag

and backpack, and STANBACK replied,        "l smoke weed and that's what I do." Deputy
Jones then inquired about STANBACK's employment in construction, and asked where

the business was located. He replied,      "l   work for a, uh, a plumbing....like roofing

company. Gutters, I clean gutters." STANBACK was unable to provide the name of the

business or his boss. Due to his improbable explanation of employment, STANBACK was

asked how he came      in   possession   of his savings in the vacuum-sealed bag, and
STANBACK stated he had withdrawn the money from the bank, but then stated, the

"migo" who employed him, "paid him under the table."

       15. After speaking with STANBACK,                  Deputy Jones approached J.L. and

inquired about the THC edibles that were found. J.L. admitted to possessing the THC

edibles.




      Case 1:20-cv-00950-UA-JLW Document 1-1 Filed 10/15/20 Page 5 of 7
       16.    Deputy Jones conducted a records check of law enforcement databases and

learned that STANBACK was arrested          in 2017 for marijuana possession. The     charges

were dismissed.

       17.    Deputy Jones called me and briefed me on the traffic stop and related

evidence as described above. I was advised by DEA Group Supervisor B. Bridgeford the

situation met the threshold for adoption.

       18.    Deputy Jones spoke rvith STANBACK further and asked about the bag that

contained the U.S. currency and how much marijuana was previously stored in the bag;

STANBACK admitted it contained one-quarter pound of marijuana.

       19.    Deputy Jones informed STANBACK that the DEA would adopt the U.S.

cuffency seizure, explained to him the events that would follow the seizure, and the

disposition of the U.S. currency. STANBACK was provided a copy of the report number

and my contact information.

      20.     J.L. was issued traffic citations as well as a citation for the THC edibles.

       21.    The total amount of narcotics seized was 6.76 grams of marijuana and 30.43

grams of THC edibles.

      22.     Pursuant to FCSO's policy, the U.S. currency was seized and placed into

storage at Beaty Center for Evidence Management pending transfer to DEA Greensboro

Resident Office. The U.S. currency was then transferred to the bank for an official count

and determined to be $34,900.00. On June 16, 2020, a check made out to the U.S. Marshals

was sent via Fedex to the U.S. Marshals. The check was deposited to the U.S. Marshal

Service Seized Assets Deposit Fund.




     Case 1:20-cv-00950-UA-JLW Document 1-1 Filed 10/15/20 Page 6 of 7
       23. DEA adopted the seizure of $34,900.00 in U.S. currency and began
administrative forfeiture proceedings. Notice of the forfeiture proceeding was published

on an official government internet site (r.l,u.rv.fbrf'eiture.gov) from July 6, 2020, to August

4,2020. On July 17,2020, DEA received        a claim to the U.S. currency defendant current

from Ashad STANBACK. Because a claim was filed, the administrative process was

terminated and the seizure was referred to the United States Attorney's Office for judicial

forfeiture.


                                         Conclusion

       24.     Based on the foregoing, I maintain there is probable cause to believe that the

$34,900.00 in U.S. currency was furnished or intended to be furnished in exchange for a

controlled substance, in violation of the Controlled Substances Acq21 U.S.C. $$ 801 et

seq., or represents proceeds traceable   to such an exchange, and is therefore subject to

seizure and forfeiture to the United States pursuant    to   18 U.S.C. $ 981(a)(1)(C) and 21

u.S.C. $ 881(a)(6).


       This   the /3    day of October, 2020.




                                                  Task Force Officer
                                                  Drug Enforcement Administration




      Case 1:20-cv-00950-UA-JLW Document 1-1 Filed 10/15/20 Page 7 of 7
